







EXHIBIT 10.1

AMENDMENT NUMBER ONE TO CREDIT AGREEMENT




This Amendment Number One to Credit Agreement (this “Amendment”) is entered into
as of August 29, 2014, by and among, on the one hand, the lenders identified on
the signature pages hereof (such lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for each
member of the Lender Group and the Bank Product Providers (in such capacity,
together with its successors and assigns in such capacity, “Agent”) and CALLIDUS
SOFTWARE, INC., a Delaware corporation (“Borrower”), on the other hand, in light
of the following:


A. Borrower, Agent and Lenders are parties to that certain Credit Agreement,
dated as of
May 13, 2014 (as amended and modified, from time to time, the “Agreement”).


C. Borrower, Agent and Lenders desire to amend the Agreement as provided for and
on the conditions herein.


NOW, THEREFORE, the parties hereby amend and supplement the Agreement as
follows:


1. DEFINITIONS. All initially capitalized terms used in this Amendment shall
have the meanings given to them in the Agreement unless specifically defined
herein.


2. AMENDMENTS.


2.1 Section 2.11(b)(i) of the Agreement is hereby deleted in its entirety and
replaced by the following:


(i) The Letter of Credit Usage would exceed $1,500,000, or


2.2 The definition of “LIBOR Rate” set forth in Schedule 1.1 to the Agreement is
hereby amended in its entirety to read as follows:


“LIBOR Rate” means the rate per annum as reported on Reuters Screen LIBOR01 page
(or any successor page) 2 Business Days prior to the commencement of the
requested Interest Period, for a term, and in an amount, comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrower in accordance
with the Agreement (and, if any such rate is below zero, the LIBOR Rate shall be
deemed to be zero), which determination shall be made by Agent and shall be
conclusive in the absence of manifest error.


3. REPRESENTATIONS AND WARRANTIES. Borrower hereby affirms to Agent, for the
benefit of the Lender Group, that, giving effect to this Amendment, all of its
representations and warranties set forth in the Agreement are true, complete and
accurate in all material respects as of the date hereof (except those which
specifically relate to an earlier date).


4. NO DEFAULTS. Borrower hereby affirms to the Lender Group that, giving effect
to this Amendment, no Event of Default has occurred and is continuing as of the
date hereof.
5. CONDITIONS PRECEDENT. The effectiveness of this Amendment is expressly
conditioned on receipt by Agent of a copy of this Amendment duly executed by
Borrower, Lenders and Agent.


6. COSTS AND EXPENSES. Borrower shall pay to Agent all of Agent’s documented
out- of-pocket costs and expenses (including, without limitation, the reasonable
fees and expenses of their counsel, which counsel may include any local counsel
deemed necessary, search fees, filing and recording fees, documentation fees,
appraisal fees, travel expenses, and other reasonable fees) arising in
connection with the preparation, execution, and delivery of this Amendment and
all related documents.


7. COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
This Amendment shall become effective upon the execution of a counterpart of
this Amendment by each of the parties hereto and satisfaction of the conditions
set forth in Section 5 hereof. Delivery of an executed counterpart of this
Amendment by telefacsimile or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by telefacsimile or
electronic mail also shall deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.


8. FURTHER ASSURANCES. Borrower shall execute and deliver all agreements,
documents and instruments, in form and substance reasonably satisfactory to
Agent, and take all actions as Agent may reasonably request from time to time to
perfect and maintain the perfection and priority of the security interests of
Agent in the Collateral and to consummate fully the transactions contemplated
under this Amendment and the other Loan Documents.


9. EFFECT ON LOAN DOCUMENTS.


9.1 The Agreement, as amended hereby, and each of the other Loan Documents, as
amended as of the date hereof, shall be and remain in full force and effect in
accordance with their respective terms and hereby are ratified and confirmed in
all respects. The execution, delivery, and performance of this Amendment shall
not operate, except as expressly set forth herein, as a waiver of, consent to,
or a modification or amendment of, any right, power, or remedy of Agent or any
Lender under the Agreement or any other Loan Document. Except for the amendments
to the Agreement expressly set forth herein, the Agreement and the other Loan
Documents shall remain unchanged and in full force and effect. The consents,
waivers and modifications set forth herein are limited to the specifics hereof,
shall not apply with respect to any facts or occurrences other than those on
which the same are based, shall neither excuse future non-compliance with the
Loan Documents nor operate as a waiver of any Default or Event of Default, shall
not operate as a consent to any further or other matter under the Loan Documents
and shall not be construed as an indication that any future waiver of covenants
or any other provision of the Agreement will be agreed to, it being understood
that the granting or denying of any waiver which may hereafter be requested by
any Loan Party remains in the sole and absolute discretion of the Agent and the
Lenders.


9.2 Upon and after the effectiveness of this Amendment, each reference in the
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Agreement, and each reference in the other Loan
Documents to “the Agreement”, “thereunder”, “therein”, “thereof” or words of
like import referring to the Agreement, shall mean and be a reference to the
Agreement as modified and amended hereby.


9.3 To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Agreement as modified or amended hereby.


9.4 This Amendment is a Loan Document.


9.5 Headings and numbers have been set forth herein for convenience only. Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Amendment.


9.6 Neither this Amendment nor any uncertainty or ambiguity herein shall be
construed against Agent, any member of the Lender Group, the Bank Product
Providers or any Loan Party, whether under any rule of construction or
otherwise. This Amendment has been reviewed by all parties and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to accomplish fairly the purposes and intentions of all parties hereto.


9.7 The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.


9.8 Unless the context of this Amendment clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”. The words “hereof”, “herein”, “hereby”, “hereunder”, and
similar terms in this Amendment refer to this Amendment as a whole and not to
any particular provision of this Amendment. Section, subsection, clause,
schedule, and exhibit references herein are to this Amendment unless otherwise
specified. Any reference in this Amendment to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein or in any other Loan Document to the satisfaction or repayment
in full of the Obligations shall mean the repayment in full in cash or
immediately available funds (or, in the case of Letters of Credit or Bank
Products, providing Letter of Credit Collateralization or Bank Product
Collateralization, as applicable) of all Obligations other than unasserted
contingent indemnification Obligations and other than any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding and that are not required by the provisions of
this Agreement to be repaid or cash collateralized. Any reference herein to any
Person shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein shall be satisfied by the transmission
of a Record.


10. ENTIRE AGREEMENT. This Amendment, and the terms and provisions hereof, the
Agreement and the other Loan Documents constitute the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersede any and all prior or contemporaneous amendments or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.


11. REAFFIRMATION OF OBLIGATIONS. Borrower hereby (a) acknowledges and reaffirms
its obligations owing to Agent, the Bank Product Providers, and each other
member of the
Lender Group under each Loan Document to which it is a party, and (b) agrees
that each of the Loan Documents to which it is a party is and shall remain in
full force and effect. Borrower hereby (i) further ratifies and reaffirms the
validity and enforceability of all of the Liens and security interests
heretofore granted, pursuant to and in connection with the Guaranty and Security
Agreement or any other Loan Document, to Agent, on behalf and for the benefit of
the Lender Group and the Bank Product Providers, as collateral security for the
obligations under the Loan Documents in accordance with their respective terms,
and (ii) acknowledges that all of such Liens and security interests, and all
Collateral heretofore pledged as security for such obligations, continue to be
and remain collateral for such obligations from and after the date hereof
(including, without limitation, from after giving effect to this Amendment).


12. RATIFICATION. Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Agreement and the Loan Documents
effective as of the date hereof and as amended hereby. All Obligations owing by
Borrower are unconditionally owing by Borrower to Agent and the Lenders, without
offset, defense, withholding, counterclaim or deduction of any kind, nature or
description whatsoever.


13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE. THIS
AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE,
JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12 OF THE CREDIT
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.


14. SEVERABILITY. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.






[The remainder of this page left blank intentionally, signatures to follow]
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.








BORROWER:
CALLIDUS SOFTWARE, INC. a Delaware corporation

                        
By: /s/ Leslie Stretch
Name: Leslie Stretch
Title: CEO








WELLS FARGO BANK,     NATIONAL ASSOCIATION,
    as Agent and a Lender


    By: /s/ Lendell Thompson
Name: Lendell Thompson
Title: Managing Director














































































































 




